[image0.jpg]
Exhibit 10-d










































AT&T HEALTH PLAN




































Effective:  January 1, 1987
                                                        Previously Amended and
Restated:  January 1, 2017
Amended and Restated Effective:  January 1, 2018 (unless otherwise provided
herein)
 
 



--------------------------------------------------------------------------------


 


 
AT&T HEALTH PLAN


TABLE OF CONTENTS
 
 
ARTICLE 1
 PURPOSE
………………………………………………………………………………………………………………................................................................................................................................................................….
1
ARTICLE 2
 DEFINITIONS………………………………………………………………………………………………………….....................................................................................................................................................................…
1
ARTICLE 3
 ELIGIBILITY
………………………………………………………………………………………………………….....................................................................................................................................................................…
4
ARTICLE 4
 BENEFITS
…………………………………………………………………………………………………………….........................................................................................................................................................................
5
ARTICLE 5
 TERMINATION OF PARTICIPATION
…………………………………………………………………..…................................................................................................................................................................................…..
7
ARTICLE 6
 DISABILITY
………………………………………………………………………………………………………….........................................................................................................................................................................
9
ARTICLE 7
 COSTS
………………………………………………………………………………………………………………….......................................................................................................................................................................
9
ARTICLE 8
 LOYALTY CONDITIONS
……………………………………………………………………………………….........................................................................................................................................................................…...
10
ARTICLE 9
 MISCELLANEOUS
…………………………………………………………………………………………………….......................................................................................................................................................................
13
ARTICLE 10
 COBRA
…………………………………………………………………………………………………………………......................................................................................................................................................................
15
ARTICLE 11
 PRIVACY OF MEDICAL INFORMATION
…………………………………………………………………......................................................................................................................................................................................
18
ARTICLE 12
 CLAIM AND APPEAL PROCESS
………………………………………………………………………………................................................................................................................................................................................
24


 


 



--------------------------------------------------------------------------------






AT&T HEALTH PLAN




ARTICLE 1   PURPOSE
The AT&T Health Plan ("Plan") provides Participants with certain medical,
dental, and vision benefits, as specified herein.  Effective March 23, 2010, the
Plan shall be frozen to new Participants, as further described in Section 2.16. 
The Company intends this Plan to be a "grandfathered health plan" under the
Patient Protection and Affordable Care Act (the "Affordable Care Act"). 
Appendix C hereto contains the required Participant disclosure regarding the
Plan's grandfathered status under the Affordable Care Act.


ARTICLE 2   DEFINITIONS
For purposes of this Plan, the following words and phrases shall have the
meanings indicated, unless the context clearly indicates otherwise:


2.1
Active Participant.  "Active Participant" shall mean an Active Employee
Participant and his Dependents.



2.2
Active Employee Participant.  "Active Employee Participant" shall mean an
Eligible Employee electing to participate in the Plan while in active service,
on a Leave of Absence or while receiving short term disability benefits under
the Officer Disability Plan.



2.3
Annual Deductible.  "Annual Deductible" shall mean the amount the Active
Participant must pay for Covered Health Services in a Plan Year before the Plan
will begin paying for Covered Benefits in that calendar year.  The Annual
Deductible applies to all Covered Health Services.  The Annual Deductible does
not apply to Preventive Care, Dental Services and Vision Services.    Once the
Participant meets his applicable Annual Deductible, the Plan will begin to pay
Covered Benefits, subject to any required Coinsurance, in accordance with and as
governed by Section 4.1.  The applicable Annual Deductible is set forth in
Appendix A to this Plan.



2.4
Annual Out-of-Pocket Maximum.  "Annual Out-of-Pocket Maximum" shall mean the
maximum amount of Covered Health Services an Active Participant must pay
out-of-pocket every calendar year, including the Participant's Annual
Deductible. Once the Participant reaches the applicable Annual Out-of-Pocket
Maximum, Covered Benefits for those Covered Health Services that apply to the
Annual Out-of-Pocket Maximum are payable in accordance with and as governed by
Section 4.1 during the rest of that Plan Year.  The following costs shall never
apply toward the Annual Out-of-Pocket Maximum:  (a) any applicable Monthly
Contributions and (b) any charges for Non-Covered Health Services.  Even when
the Annual Out-of-Pocket Maximum has been reached, Covered Benefits will not be
provided for the following:  (a) any applicable Monthly Contributions and (b)
any charges for Non-Covered Health Services.  The applicable Annual
Out-of-Pocket Maximum is set forth in Appendix A to this Plan.



2.5
AT&T.  "AT&T" shall mean AT&T Inc.  References to "Company" shall mean AT&T.



2.6
Basic Plan(s). "Basic Plan(s)" shall mean AT&T's group dental (non-DHMO option),
and vision care plans (including the AT&T Retiree Vision Care Program) or the
"AT&T International Health Plan" for Officers serving in expatriate positions
with the Company.



 


1

--------------------------------------------------------------------------------



 
2.7
CEO.  "CEO" shall mean the Chief Executive Officer of AT&T Inc.



2.8
COBRA.  "COBRA" shall mean the Consolidated Omnibus Budget Reconciliation Act of
1985, as amended.



2.9
Coinsurance.  "Coinsurance" shall mean the amount an Active Participant must pay
each time he/she receives Covered Health Services, after he/she meets the
applicable Annual Deductible.  Coinsurance payments are calculated as a
percentage of Covered Health Services, rather than a set dollar amount. 
Coinsurance does not apply to Preventive Care, Dental Services and Vision
Services (or Medical Services for Retired Participants as provided in Section
4.1(c)).  The applicable Coinsurance percentage is set forth in Appendix A to
this Plan.



2.10
Committee.  "Committee" shall mean the Human Resources Committee of the Board of
Directors of AT&T Inc.



2.11
Covered Benefits.  "Covered Benefits" shall mean the benefits provided by the
Plan, as provided for and governed by Section 4.1 of the Plan.



2.12
Covered Health Services.  "Covered Health Services" means all Medical Services
or Preventive Care that would qualify as deductible medical expenses for federal
income tax purposes, whether deducted or not.  Dental Services and Vision
Services are not included in the definition of Covered Health Services.



2.13
Dental Services.  "Dental Services" shall mean services for dental and
orthodontic care.   The Plan Administrator, in its sole discretion, shall
determine whether a particular service is classified as Preventive Care or a
Dental, Medical or Vision Service.



2.14
Dependent(s).  "Dependent(s)" shall mean those individuals who would qualify as
a Participant's dependent(s) under the terms of the Basic Plan in which the
Participant participates (or last previously participated with respect to
Medicare Eligible Retired Participants (the "Prior Basic Plan"), or, if
applicable, Substitute Basic Coverage.



2.15
Disability.  "Disability" shall mean qualification for long term disability
benefits under Section 3.1 of the Officer Disability Plan.



2.16
Eligible Employee.  "Eligible Employee" shall mean an Officer.  Notwithstanding
the foregoing, the CEO may, from time to time, exclude any Officer or group of
Officers from being an "Eligible Employee" under this Plan.  Employees of a
company acquired by AT&T shall not be considered an Eligible Employee unless
designated as such by the CEO.  Notwithstanding the foregoing, only the
Committee shall have the authority to exclude from participation or take any
action with respect to Executive Officers. 

Notwithstanding the foregoing provisions, individuals hired, rehired or promoted
to an Officer level position on or after March 23, 2010 shall be excluded from
the term Eligible Employee, and such individuals (and their Dependents) shall
not be eligible to participate in this
Plan.                                                                                                                                                                                                                        

2.17
Employer.  "Employer" shall mean AT&T Inc. or any of its Subsidiaries.



 


2

--------------------------------------------------------------------------------


 

 
2.18
Executive Officer.  "Executive Officer" shall mean any executive officer of
AT&T, as that term is used under the Securities Exchange Act of 1934.



2.19
Leave of Absence.  "Leave of Absence" shall mean a Company-approved leave of
absence.



2.20
Medical Services.  "Medical Services" shall mean medical/surgical, mental
health/substance abuse and prescription pharmacy services.  The Plan
Administrator, in its sole discretion, shall determine whether a particular
service is classified as Preventive Care or a Medical, Dental or Vision
Service.  Medical Services do not include Dental Services and Vision Services.



2.21
Monthly Contributions.  "Monthly Contributions" shall mean the monthly premiums
or contributions required for participation in this Plan as further governed by
Article 7 of the Plan.  The applicable Monthly Contributions are set forth in
Exhibit A to this Plan.



2.22
Non-Covered Health Services.  "Non-Covered Health Services" shall mean any
Medical Services or Preventive Care which do not meet the definition of Covered
Health Services.



2.23
Officer.  "Officer" shall mean an individual who is designated as an officer
level employee for compensation purposes on the records of AT&T.



2.24
Participant.  "Participant" shall mean an Active Participant or Retired
Participant or both, as the context indicates.



2.25
Plan Administrator.  "Plan Administrator" shall mean the SEVP-HR, or any other
person or persons whom the Committee may appoint to administer the Plan;
provided that the Committee may act as the Plan Administrator at any time.



2.26
Plan Year.  "Plan Year" shall mean the calendar year.



2.27
Preventive Care.  "Preventive Care" generally focuses on evaluating a
Participant's current health status when the Participant is symptom-free and
taking the necessary steps to maintain the Participant's health. The Plan
Administrator, in its sole discretion, shall determine whether a particular
service constitutes Preventive Care.



2.28
Qualified Dependent.  "Qualified Dependent" shall mean a Dependent who loses
coverage under a COBRA eligible program due to a Qualifying Event.



2.29
Qualifying Event.  "Qualifying Event" shall mean any of the following events if,
but for COBRA continuation coverage, they would result in a Participant's loss
of coverage under this Plan:




(1)
death of a covered Eligible Employee;

(2)
termination (other than by reason of such Eligible Employee's gross  misconduct)
of an Employee's employment;

(3)
reduction in hours of an Eligible Employee;

(4)
divorce or legal separation of an Eligible Employee or dissolution of an
Eligible Employee's registered domestic partnership;

 
 


3

--------------------------------------------------------------------------------


 

(5)
an Eligible Employee's entitlement to Medicare benefits; or

(6)
a Dependent child ceasing to qualify as a Dependent under the Basic Plan, (or,
if applicable, Substitute Basic Coverage) or with respect to a Dependent child
who is a Medicare Eligible Retired Participant, the child's ceasing to otherwise
qualify under the Prior Basic Plan.



2.30
Retire, Retired or Retirement.  "Retire," "Retired" or "Retirement" shall mean
the termination of an Active Employee Participant's employment with AT&T or any
of its Subsidiaries, for reasons other than death, on or after the earlier of
the following dates:  (1) the date such Active Employee Participant has attained
age 55, and, for an Active Employee Participant on or after January 1, 2002, has
five (5) years of service, or (2) the date the Active Employee Participant has
attained one of the following combinations of age and service at termination of
employment on or after April 1, 1997: 

 
Net Credit Services
Age

25 years or more
50 or older

30 years or more
Any age

 
2.31                Retired Participant.  "Retired Participant" shall mean a
Retired Employee Participant and his Dependents.


2.32
Retired Employee Participant.  "Retired Employee Participant" shall mean a
former Active Employee Participant who has Retired within the meaning of Section
2.30 and who meets the additional requirements of Section 3.2 to be eligible for
coverage in Retirement.

 
    2.33                SEVP-HR."SEVP-HR" shall mean AT&T's highest ranking
Officer, specifically responsible for human resources matters.
 
2.34
Subsidiary.  "Subsidiary" shall mean any corporation, partnership, venture or
other entity in which AT&T holds, directly or indirectly, a 50% or greater
ownership interest.  The Committee may, at its sole discretion, designate any
other corporation, partnership, venture or other entity a Subsidiary for the
purpose of participating in this Plan.  Notwithstanding anything herein to the
contrary, unless designated a "Subsidiary" pursuant to the immediately preceding
sentence, Cingular Wireless LLC, Sterling Commerce, Inc., and their respective
subsidiaries shall not be considered a Subsidiary under this Plan.

 
2.35
Vision Services.  "Vision Services" shall mean services for vision care.  The
Plan Administrator, in its sole discretion, shall determine whether a particular
service is classified as Preventive Care or a Vision, Medical or Dental Service.

 
2.36                Medicare Eligible Retired Participant.  "Medicare Eligible
Retired Participant" shall mean a Retired Participant who is eligible for
Medicare due to reaching the eligible age for   Medicare.




ARTICLE 3   ELIGIBILITY


3.1
Active Participants.  Each Eligible Employee shall be eligible to participate in
this Plan along with his/her Dependent(s) beginning on the effective date of the
employee



 


4

--------------------------------------------------------------------------------

 
 
becoming an Eligible Employee.
 
Upon becoming an Eligible Employee, he/she shall have 90 days to elect to
participate in this Plan.  In order to continue participation, the Active
Participant must pay all applicable Monthly Contributions.  If an Active
Employee Participant terminates participation in this Plan at any time for any
reason, that Participant and his/her Dependent(s) shall be ineligible to
participate in the Plan at any time in the future.
 


3.2
Retired Participants.  Provisions of this Plan will continue in effect during
Retirement for each Retired Employee Participant and his/her Dependent(s) with
respect to any Eligible Employee who became a Participant before January 1,
1999.  Neither an Eligible Employee who became a Participant after December 31,
1998 nor his/her Dependent(s) shall be eligible for participation hereunder on
or after such Participant's Retirement. Coverage for Retired Participants shall
be subject to the payment of all applicable Monthly Contributions, as governed
by Article 7.  The provisions of this Plan related to Retired Participants,
including the level of Covered Benefits and the applicable Monthly Premiums,
shall begin to apply on the first day of the month following the month in which
the Active Employee Participant Retires.  If a Retired Employee Participant
terminates participation at any time for any reason, participation of that
Retired Employee participant and his/her Dependent(s) may not be reinstated for
any reason.



3.3
Requirement to Enroll and Participate in Basic Plans and Medicare. 
Notwithstanding any provision in this plan to the contrary, as a condition to
participation in the Plan, each Participant must be enrolled in, paying for, and
participating in (i) the Basic Plans if such Participant is eligible for
coverage under the terms of the Basic Plans, or, if applicable, Substitute Basic
Coverage, and (ii) all parts of Medicare for which such Participant is eligible
and for which Medicare would be primary if enrolled therein, except for Medicare
Part D relating to prescription drug coverage.

Notwithstanding any other provision of the Plan to the contrary, an individual
who first becomes an Eligible Employee in the middle of a Plan Year and who is
enrolled in AT&T sponsored group health plans other than the Basic Plans, will
be allowed to participate in the Plan for the remainder of the Plan Year along
with his/her Dependent(s) who are enrolled in such other AT&T sponsored health
plans, as if they were participating in the Basic Plans.  At the next group
enrollment opportunity for the Basic Plans, the Active Employee Participant and
his/her Dependent(s) must enroll in the Basic Plans to continue participation in
this Plan.

 
ARTICLE 4   BENEFITS


4.1
Covered Benefits. Subject to the limitations in this Plan (including but not
limited to the loyalty conditions set forth in Article 8 below), this Plan
provides the benefits described below.  Monthly Contributions for participation
in this Plan, the Basic Plans, Medicare, or any other health plan are not
considered "services", and are therefore are not Covered Benefits under this
Plan.



(a)
Active Participants (Medical Services and Preventive Care) -



Medical Services - After the Annual Deductible has been met, 100% payment of
Covered Health Services not paid under the AT&T International Health Plan (with
respect to Officers serving in expatriate positions with the Company) or
Medicare minus the amount
 
 


5

--------------------------------------------------------------------------------



 
of Coinsurance, until the Active Participant reaches the Annual Out-of-Pocket
Maximum, at which time coverage is 100% of Covered Health Services (or 100% of
Covered Health Services not paid under the AT&T International Health Plan with
respect to Officers serving in expatriate positions with the Company) .


Preventive Care - Preventive Care is covered at 100%, not subject to the Annual
Deductible or Coinsurance.


(b)
Active Participants (Dental Services and Vision Services) -



100% payment, through reimbursement or otherwise, of all Dental Services and
Vision Services not paid under the Active Participant's (i) Basic Plans or (ii)
Medicare, provided expenses for such services would qualify as deductible
medical expenses for federal income tax purposes, whether deducted or not.


(c)
Retired Participants –



100% payment, through reimbursement or otherwise, of all Medical, Dental, Vision
and Preventive services not paid under the Retired Participant's (i) Basic Plans
or Substitute Basic Coverage, if either is applicable or (ii) Medicare, provided
expenses for such services would qualify as deductible medical expenses for
federal income tax purposes, whether deducted or not.


4.2
Covered Benefit Limits.  RESERVED



4.3
Priority of Paying Covered Claims.  Claims for benefits will be applied against
the various health plans, as applicable, and coordinated with Medicare in the
following order:

(1)
Medicare, to the extent the Participant is eligible therefore and such claim is
actually paid by Medicare,

(2)
Basic Plans, if applicable,

(3)
CarePlus, if elected,

(4)
Long Term Care Plan, if elected,

(5)
this Plan.



4.4
Substitute Basic Coverage.  Notwithstanding any other provision of this Plan to
the contrary, if a Retired Employee Participant, other than a Medicare Eligible
Retired Participant, is eligible for participation under this Plan during
Retirement, but not eligible to participate under the Basic Plans, the Plan
shall provide medical, dental, and vision benefits for the Retired Employee
Participant and his/her Dependent(s) substantially equivalent to the benefits
under the Basic Plans through an insured product (hereinafter, "Substitute Basic
Coverage").  Eligibility for Substitute Basic Coverage is conditioned upon the
Retired Participant's payment of contributions in the same amount that a
similarly situated retired Basic Plan participant is required to pay under the
Basic Plans. Such Substitute Basic Coverage shall constitute such Retired
Participant's Basic Plans for all purposes under this Plan.  The costs of
Substitute Basic Coverage (except for the required monthly contributions
referenced in this paragraph) shall be borne by AT&T, and the costs of
Substitute Basic Coverage shall not be included in the determination of any
Retired Participant's annual Plan contribution amount as provided in Article 7. 
In addition, certain other Retired Employee Participants participate in the
"Separation Medical Plan" rather than the Basic Plans.  References to Substitute
Basic Coverage



 


6

--------------------------------------------------------------------------------

throughout this Plan shall be deemed to include the Separation Medical Plan. 
The Plan Administrator maintains records governing the names of those Retired
Employee Participants who have Substitute Basic Coverage or Separation Medical
Plan coverage.




ARTICLE 5   TERMINATION OF PARTICIPATION


5.1
Termination of Participation.  Participation will cease on the last day of the
month in which one of the following conditions occurs:

(1)
The Participant, other than a Medicare Eligible Retired Participant, is no
longer a participant in the Basic Plans or Substitute Basic Coverage, in which
case participation ceases for such Participant;



(2)
A Participant ceases to meet the definition of a Dependent (as set forth in
Section 2.14 of this Plan) for any reason, in which case participation ceases
for such Participant;



(3)
A Participant eligible to enroll in Medicare is no longer a participant in all
parts of Medicare for which such Participant is eligible to enroll and for which
Medicare would be primary if enrolled therein, except for Medicare Part D
relating to prescription drug coverage, in which case participation ceases for
such Participant;



(4)
The Active Employee Participant's termination of employment for reasons other
than Death, Disability, or Retirement by an individual who meets the applicable
requirements of Section 3.2 in order to qualify for Plan benefits in Retirement,
in which case participation ceases for the Participant and his/her Dependent(s);



(5)
The demotion or designation of an Active Employee Participant so as to no longer
be eligible to participate in the Plan, in which case participation ceases for
the Participant and his/her Dependent(s);



(6)
The Active Employee Participant (or Retired Employee Participant) participates
in an activity that constitutes engaging in competitive activity with AT&T or
engaging in conduct disloyal to AT&T under Article 8, in which case
participation ceases for the Active Employee Participant (or Retired Employee
Participant) and his/her Dependent(s); or



(7)
Discontinuance of the Plan by AT&T, or, with respect to a Subsidiary's Active
Employee Participants (or Retired Employee Participants), such Subsidiary's
failure to make the benefits hereunder available to Active Employee Participants
employed by it (or its Retired Employee Participants).



5.2
Dependents Failure to Participate in Basic Plans.  If a Dependent, other than a
Medicare Eligible Retired Participant, ceases participation under a Basic Plan
or, if applicable, Substitute Basic Coverage, such Dependent's participation
under this Plan will cease with the same effective date.



5.3
Death.  In the event of the Active Employee Participant's (or Retired Employee's
Participant's) death, his Dependents may continue participation in this Plan as
follows:



 


7

--------------------------------------------------------------------------------

(1)
In the event of the death of a Retired Employee Participant such Retired
Employee Participant's Dependents may continue participation in this Plan,
eligible for the Covered Benefits described in Section 4.1(c) of the Plan, for
so long as such Dependents are participating in the Basic Plans (or, if
applicable, Substitute Basic Coverage) or with respect to a Dependent who is a
Medicare Eligible Retired Participant, for so long as such Dependent would have
otherwise been eligible for participation under the terms of  the Prior Basic
Plan and are paying any applicable contributions for this Plan as provided in
Article 7. If a surviving spouse of such deceased Active Employee Participant
otherwise eligible for participation in the Plan remarries, his/her
participation and the participation of any otherwise eligible Dependents will
cease with the effective date of his/ her marriage.




(2)
In the event of an in-service death of an Active Employee Participant eligible
to participate in the Plan in Retirement as provided under Article 3.2, who was
Retirement eligible, within the meaning of Section 2.30, at the time of death,
such Active Employee Participant's surviving Dependents may continue
participation in this Plan, eligible for the Covered Benefits described in
Section 4.1(a) and (b),  for so long as such Dependents are participating in the
Basic Plans  (or, if applicable Substitute Basic Coverage) or with respect to a
Dependent who is a Medicare Eligible Retired Participant, for so long as such
Dependent would have otherwise been eligible for participation under the terms
of the Prior Basic Plan and are paying any applicable contributions for this
Plan as provided in Article 7.  If a surviving spouse of such deceased Active
Employee Participant otherwise eligible for participation in the Plan remarries,
his/her participation and the participation of any otherwise eligible Dependents
will cease with the effective date of his/ her marriage.




(3)
In the event of (i) an in-service death of an Active Employee Participant not
eligible to participate in the Plan in Retirement as provided in Article 3.2 or
(ii) an in-service death of an Active Employee Participant eligible to
participate in the Plan in Retirement as provided in Article 3.2 but the
individual was not Retirement eligible, within the meaning of Section 2.30, at
the time of death, such Active Employee Participant's Dependent(s) may continue
participation in this Plan, eligible for the Covered Benefits described in
Sections 4.1(a) and (b), for a 36-month period commencing the month following
the month in which such Active Employee Participant dies as long as such
Dependent(s) are participating in the Basic Plans (or with respect to a
Dependent who is a Medicare Eligible Retired Participant, for so long as such
Dependent would have otherwise been eligible for participation under the terms
of the Prior Basic Plan) and subject to the payment of Active Participant
Contributions for the first 12 months and payment of Active COBRA Contributions
for the remaining 24 months, as provided by Articles 7 and 10.1.  If the Active
Employee Participant's Dependent(s) are eligible for COBRA, they will
automatically be enrolled in COBRA so that there is no lapse in coverage, and
this 36-month coverage will be integrated and run concurrently with COBRA
coverage.



 


8

--------------------------------------------------------------------------------



 
ARTICLE 6   DISABILITY


6.1
Disability.  With respect to any Active Employee Participant who commences
receipt of short term or long term disability benefits under the Officer
Disability Plan, participation under this Plan will be as follows:




(1)
The Participant will continue to participate in this Plan, eligible for the
Covered Benefits described in Section 4.1(a) and (b), for as long as he/she
receives short term disability benefits under the Officer Disability Plan and
pays the applicable contributions for this Plan as provided by Article 7.




(2)
An Active Employee Participant not eligible to participate in the Plan in
Retirement as provided in Article 3.2 who commences long term disability
benefits under the Officer Disability Plan or an Active Employee Participant
eligible to participate in the Plan in Retirement as provided in Article 3.2 but
who is not Retirement eligible, within the meaning of Section 2.30, at the time
long term disability benefits under the Officer Disability Plan commence, will
cease participation in this Plan (along with his/her Dependents) effective as of
the last day of the calendar month in which such long term disability benefits
commence, unless such benefits commence on the first day of a calendar month, in
which case participation in this Plan shall cease effective as of the last day
of the prior month.




(3)
An Active Employee Participant eligible to participate in the Plan in Retirement
as provided in Article 3.2 ,who is Retirement eligible, within the meaning of
Section 2.30, at the time long term disability benefits under the Officer
Disability Plan commence, will be eligible to continue participation in this
Plan on the same terms and conditions that participation would be available to
such Participant in Retirement, subject to the payment of applicable
contributions for this Plan as provided by Article 7, regardless of his/her
continued receipt of long term disability benefits under the Officer Disability
Plan.





ARTICLE 7   COSTS


7.1
Provision of Benefits under the Plan.  Except as provided below in this Article
7 with respect to required Monthly Contributions or with respect to any required
Coinsurance, the benefits available to Participants under this Plan shall be
provided through an insurance policy maintained by AT&T.



7.2
Active Participant Contributions.  An Active Participant electing to participate
in the Plan will pay Monthly Contributions to participate in the Plan while in
active service, while on Leave of Absence or while receiving short term
disability benefits under the Officer Disability Plan. The Monthly Contribution
for participation may change annually, effective at the beginning of each Plan
Year.  Contributions to be made by Active Participants electing to participate
in the Plan shall be set annually by the SEVP-HR, determined in the SEVP-HR's
sole and absolute discretion.  The SEVP-HR may adopt tiered rates for similarly
situated groups of Participants based on factors such as the number of
Dependents covered or Medicare eligibility.  Notwithstanding the foregoing,
required Monthly Contributions for Executive Officers shall be approved by the
Committee.



 


9

--------------------------------------------------------------------------------



 
7.3
Retired Participant Contributions.  Retired Participants who elect to
participate will pay Monthly Contributions to participate in the Plan. The
Monthly Contribution for participation may change annually, effective at the
beginning of each Plan Year.  Contributions to be made by Retired Participants
who elect to participate shall be set annually by the SEVP-HR (in his/her sole
and absolute discretion), to the extent their contributions have not previously
been provided for in a separate agreement.



7.4
Survivor Contributions.  Upon the death of a Participant, the Participant's
Dependents shall be required to pay Monthly Contributions to participate in the
Plan.  The Monthly Contributions shall be set annually by the SEVP-HR, in the
SEVP-HR's sole and absolute discretion.  Any changes to the Monthly
Contributions shall be effective at the beginning of each Plan Year.



7.5
Contributions for Participants on Disability.  Participants continuing benefits
while on Disability shall be required to pay Monthly Contributions to
participate in the Plan.  The Monthly Contributions shall be set annually by the
SEVP-HR, determined in the SEVP-HR's sole and absolute discretion.  Any changes
to the Monthly Contributions shall be effective at the beginning of each Plan
Year.



ARTICLE 8   LOYALTY CONDITIONS


8.1
Participants acknowledge that no coverage and benefits would be provided under
this Plan on and after January 1, 2010 but for the loyalty conditions and
covenants set forth in this Article, and that the conditions and covenants
herein are a material inducement to AT&T's willingness to sponsor the Plan and
to offer Plan coverage and benefits for the Participants on or after January 1,
2010.  Accordingly, as a condition of receiving coverage and any Plan benefits
on or after January 1, 2010, each Participant is deemed to agree that he/she
shall not, without obtaining the written consent of the Plan Administrator in
advance, participate in activities that constitute engaging in competition with
AT&T or engaging in conduct disloyal to AT&T, as those terms are defined in this
Section.  Further and notwithstanding any other provision of this Plan, all
coverage and benefits under this Plan on and after January 1, 2010 with respect
to a Participant and his or her Dependents shall be subject in their entirety to
the enforcement provisions of this Section if the Participant, without the Plan
Administrator's consent, participates in an activity that constitutes engaging
in competition with AT&T or engaging in conduct disloyal to AT&T, as defined
below.  The provisions of this Article 8 as in effect immediately before such
date shall be applicable to Participants who retire before January 1, 2010.

8.2
Definitions.  For purposes of this Article and of the Plan generally

(1)
an "Employer Business" shall mean AT&T, any Subsidiary, or any business in which
AT&T or a Subsidiary or an affiliated company of AT&T has a substantial
ownership or joint venture interest;

(2)
"engaging in competition with AT&T" shall mean, while employed by an Employer
Business or within two (2) years after the Participant's termination of
employment, engaging by the Participant in any business or activity in all or
any portion of the same geographical market where the same or substantially
similar business or activity is being carried on by an





10

--------------------------------------------------------------------------------


 
Employer Business.  "Engaging in competition with AT&T" shall not include owning
a nonsubstantial publicly traded interest as a shareholder in a business that
competes with an Employer Business.  "Engaging in competition with AT&T" shall
include representing or providing consulting services to, or being an employee
or director of, any person or entity that is engaged in competition with any
Employer Business or that takes a position adverse to any Employer Business.
(3)
"engaging in conduct disloyal to AT&T" means, while employed by an Employer
Business or within two  (2) years after the Participant's termination of
employment, (i) soliciting for employment or hire, whether as an employee or as
an independent contractor, for any business in competition with an Employer
Business, any person employed by AT&T or its affiliates during the one (1)  year
prior to the termination of the Participant's employment, whether or not
acceptance of such position would constitute a breach of such person's
contractual obligations to AT&T and its affiliates; (ii) soliciting,
encouraging, or inducing any vendor or supplier with which Participant had
business contact on behalf of any Employer Business during the two (2) years
prior to the termination of the Participant's employment, for any reason to
terminate, discontinue, renegotiate, reduce, or otherwise cease or modify its
relationship with AT&T or its affiliate; or (iii) soliciting, encouraging, or
inducing any customer or active prospective customer with whom Participant had
business contact, whether in person or by other media, on behalf of any Employer
Business during the two (2) years prior to the termination of Participant's
employment for any reason ("Customer"), to terminate, discontinue, renegotiate,
reduce, or otherwise cease or modify its relationship with any Employer
Business, or to purchase competing goods or services from a business competing
with any Employer Business, or accepting or servicing business from such
Customer on behalf of himself or any other business.  "Engaging in conduct
disloyal to AT&T" also means, disclosing Confidential Information to any third
party or using Confidential Information, other than for an Employer Business, or
failing to return any Confidential Information to the Employer Business
following termination of employment.

(4)
"Confidential Information" shall mean all information belonging to, or otherwise
relating to, an Employer Business, which is not generally known, regardless of
the manner in which it is stored or conveyed to the Participant, and which the
Employer Business has taken reasonable measures under the circumstances to
protect from unauthorized use or disclosure.  Confidential Information includes
trade secrets as well as other proprietary knowledge, information, know-how, and
non-public intellectual property rights, including unpublished or pending patent
applications and all related patent rights, formulae, processes, discoveries,
improvements, ideas, conceptions, compilations of data, and data, whether or not
patentable or copyrightable and whether or not it has been conceived,
originated, discovered, or developed in whole or in part by the Participant. 
For example, Confidential Information includes, but is not limited to,
information concerning the Employer Business' business plans, budgets,
operations, products, strategies, marketing, sales, inventions, designs,





11

--------------------------------------------------------------------------------


 
costs, legal strategies, finances, employees, customers, prospective customers,
licensees, or licensors; information received from third parties under
confidential conditions; or other valuable financial, commercial, business,
technical or marketing information concerning the Employer Business, or any of
the products or services made, developed or sold by the Employer Business. 
Confidential Information does not include information that (i) was generally
known to the public at the time of disclosure; (ii) was lawfully received by the
Participant from a third party; (iii) was known to the Participant prior to
receipt from the Employer Business; or (iv) was independently developed by the
Participant or independent third parties; in each of the foregoing
circumstances, this exception applies only if such public knowledge or
possession by an independent third party was without breach by the Participant
or any third party of any obligation of confidentiality or non-use, including
but not limited to the obligations and restrictions set forth in this Plan.
8.3
Forfeiture of Benefits.  Subject to the provisions of Section 1001(5) of the
Affordable Care Act, coverage and benefits shall be forfeited and shall not be
provided under this Plan for any period as to which the Plan Administrator
determines that, within the time period and without the written consent
specified, Participant has been either engaging in competition with AT&T or
engaging in conduct disloyal to AT&T.

8.4
Equitable Relief.  The parties recognize that any Participant's breach of any of
the covenants in this Article 8 will cause irreparable injury to AT&T, will
represent a failure of the consideration under which AT&T (in its capacity as
creator and sponsor of the Plan) agreed to provide the Participant with the
opportunity to receive Plan coverage and benefits, and that monetary damages
would not provide AT&T with an adequate or complete remedy that would warrant
AT&T's continued sponsorship of the Plan and payment of Plan benefits for all
Participants.  Accordingly, in the event of a Participant's actual or threatened
breach of the covenants in this Article, the Plan Administrator, in addition to
all other rights and acting as a fiduciary under ERISA on behalf of all
Participants, shall have a fiduciary duty (in order to assure that AT&T receives
fair and promised consideration for its continued Plan sponsorship and funding)
to seek an injunction restraining the Participant from breaching the covenants
in this Article 8.  In addition, AT&T shall pay for any Plan expenses that the
Plan Administrator incurs hereunder, and shall be entitled to recover from the
Participant its reasonable attorneys' fees and costs incurred in obtaining such
injunctive remedies.  To enforce its repayment rights with respect to a
Participant, the Plan shall have a first priority, equitable lien on all Plan
benefits provided to or for the Participant and his or her Dependents.  In the
event the Plan Administrator succeeds in enforcing the terms of this Article
through a written settlement with the Participant or a court order granting an
injunction hereunder, the Participant shall be entitled to collect Plan benefits
collect Plan benefits prospectively, if the Participant is otherwise entitled to
such benefits, net of any fees and costs assessed pursuant hereto (which fees
and costs shall be paid to AT&T as a repayment on behalf of the Participant),
provided that the Participant complies with said settlement or injunction.

8.5
Uniform Enforcement.  In recognition of AT&T's need for nationally uniform
standards for the Plan administration, it is an absolute condition in
consideration of any Participant's accrual or receipt of benefits under the Plan
after January 1, 2010 that each

 


12

--------------------------------------------------------------------------------



 
and all of the following conditions apply to all Participants and to any
benefits that are paid or are payable under the Plan:
(1)
ERISA shall control all issues and controversies hereunder, and the Committee
shall serve for purposes hereof as a "fiduciary" of the Plan, and as its "named
fiduciary" within the meaning of ERISA.

(2)
All litigation between the parties relating to this Article shall occur in
federal court, which shall have exclusive jurisdiction, any such litigation
shall be held in the United States District Court for the Northern District of
Texas, and the only remedies available with respect to the Plan shall be those
provided under ERISA.

(3)
If the Plan Administrator determines in its sole discretion either (I) that AT&T
or its affiliate that employed the Participant terminated the Participant's
employment for cause, or (II) that equitable relief enforcing the Participant's
covenants under this Article 8 is either not reasonably available, not ordered
by a court of competent jurisdiction, or circumvented because the Participant
has sued in state court, or has otherwise sought remedies not available under
ERISA, then in any and all of such instances the Participant shall not be
entitled to collect any Plan benefits, and if any Plan benefits have been paid
to the, the Participant shall immediately repay all Plan benefits to the Plan
(with such repayments being used within such year for increased benefits for
other Participants in any manner determined in the Plan Administrator's
discretion) upon written demand from the Plan Administrator.  Furthermore, the
Participant shall hold AT&T and its affiliates harmless from any loss, expense,
or damage that may arise from any of the conduct described in clauses (I) and
(II) hereof.



ARTICLE 9   MISCELLANEOUS


9.1
Administration.  The Plan Administrator is the named fiduciary of the Plan and
has the power and duty to do all things necessary to carry out the terms of the
Plan.  The Plan Administrator has the sole and absolute discretion to interpret
the provisions of the Plan, to make findings of fact, to determine the rights
and status of Participants and other under the Plan, to determine which expenses
and benefits qualify as Covered Health Services or Covered Benefits, to make all
benefit determinations under the Plan, to decide disputes under the Plan and to
delegate all or a part of this discretion to third parties and insurers.  To the
fullest extent permitted by law, such interpretations, findings, determinations
and decisions shall be final, binding and conclusive on all persons for all
purposes of the Plan.  The Plan Administrator may delegate any or all of its
authority and responsibility under the Plan to other individuals, committees,
third party administrators, claims administrators or insurers for any purpose,
including, but not limited to the processing of benefits and claims related
thereto.  In carrying out these functions, these individuals or entities have
been delegated responsibility and discretion for interpreting the provisions of
the Plan, making findings of fact, determining the rights and status of
Participants and others under the Plan, and deciding disputes under the Plan and
such interpretations, findings, determinations and decisions shall be final,
binding and conclusive on all persons for all purposes of the Plan.

 

 


13

--------------------------------------------------------------------------------


 
9.2
Amendments and Termination.  This Plan may be modified or terminated at any time
in accordance with the provisions of AT&T's Schedule of Authorizations.



9.3
Newborns' and Mothers' Health Protection Act of 1996.  To the extent this Plan
provides benefits for hospital lengths of stay in connection with childbirth,
the Plan will cover the minimum length of stay required for deliveries (i.e., a
48-hour hospital stay after a vaginal delivery or a 96-hour stay following a
delivery by Cesarean section.)  The mother's or newborn's attending physician,
after consulting with the mother, may discharge the mother or her newborn
earlier than the minimum length of stay otherwise required by law.  Such
coverage shall be subject to all other provisions of this Plan.



9.4
Women's Health and Cancer Rights Act of 1998.  To the extent this Plan provides
benefits for mastectomies, it will provide, for an individual who is receiving
benefits in connection with a mastectomy and who elects breast reconstruction in
connection with such mastectomy, coverage for reconstruction on the breast on
which the mastectomy was performed, surgery and reconstruction on the other
breast to give a symmetrical appearance, and prosthesis and coverage for
physical complications of all stages of the mastectomy, including lymphedemas. 
Such coverage shall be subject to all other provisions of this Plan.



9.5
Paul Wellstone and Pete Domenici Mental Health Parity and Addiction Equity Act
of 2008.   To the extent this Plan provides mental health benefits or substance
use disorder benefits it will not place annual or lifetime maximums for such
benefits that are lower than the annual and lifetime maximums for physical
health benefits.  In addition, the financial requirements (e.g., deductibles and
co-payments) and treatment limitations (e.g., number of visits or days of
coverage) that apply to mental health benefits or substance use disorder
benefits will not be more restrictive than the predominant financial
requirements or treatment limitations that apply to substantially all
medical/surgical benefits; mental health benefits and substance use disorder
benefits will not be subject to any separate cost sharing requirements or
treatment limitations that only apply to such benefits; if the Plan provides for
out of network medical/surgical or substance use disorder benefits, it will
provide for out of network mental health and substance use disorder benefits and
standards for medical necessity determinations and reasons for any denial of
benefits relating to mental health benefits and substance use disorder benefits
will be made available upon request to plan participants.  Such coverage shall
be subject to all other provisions of this Plan.



9.6
Continuation of Coverage During Family or Medical Leave.  During any period
which an Active Employee Participant is on a family or medical leave as defined
in the Family or Medical Leave Act, any benefit elections in force for such
Participant shall remain in effect.  While the Participant is on paid leave,
contributions shall continue.  If the Participant is on an unpaid leave, the
Participant may elect to prepay required contributions on a pre-tax basis before
the commencement of such unpaid leave.  Alternatively, the Participant may elect
to make such payments on an after-tax basis monthly in accordance with an
arrangement that the Plan Administrator shall provide.  If coverage is not
continued during the entire period of the family or medical leave because the
Participant declines to pay the premium, the coverage must be reinstated upon
reemployment with no exclusions or waiting periods, notwithstanding any other
provision of this Plan to the contrary. If the Participant does not return to
work upon completion of the leave, the Participant must pay the full cost of any
health care coverage that was continued on his/her behalf during the leave. 
These rules apply to the COBRA eligible programs.



 


14

--------------------------------------------------------------------------------


 
9.7
Rights While on Military Leave.  Pursuant to the provisions of the Uniformed
Services Employment and Reemployment Rights Act of 1994, an Active Employee
Participant on military leave will be considered to be on a Leave of Absence and
will be entitled during the leave to the health and welfare benefits that would
be made available to other similarly situated employees if they were on a Leave
of Absence.  This entitlement will end if the individual provides written notice
of intent not to return to work following the completion of the military leave. 
The individual shall have the right to continue his/her coverage, including any
Dependent coverage, for the lesser of the length of the leave or 18 months.  If
the military leave is for a period of 31 days or more, the individual may be
required to pay 102 percent of the total premium (determined in the same manner
as a COBRA continuation coverage premium).  If coverage is not continued during
the entire period of the military leave because the individual declines to pay
the premium or the leave extends beyond 18 months, the coverage must be
reinstated upon reemployment with no pre-existing condition exclusions (other
than for service-related illnesses or injuries) or waiting periods (other than
those applicable to all Eligible Employees).



9.8
Qualified Medical Child Support Orders.  The Plan will comply with any Qualified
Medical Child Support Order issued by a court of competent jurisdiction or
administrative body that requires the Plan to provide medical coverage to a
Dependent child of an Active Employee or Retired Employee Participant.  The Plan
Administrator will establish reasonable procedures for determining whether a
court order or administrative decree requiring medical coverage for a Dependent
child meets the requirements for a Qualified Medical Child Support Order.  The
cost of coverage or any additional cost of such coverage, if any, shall be borne
by the Participant.



9.9
Right of Recovery.  If the Plan has made an erroneous or excess payment to any
Participant, the Plan Administrator shall be entitled to recover such excess
from the individual or entity to whom such payments were made.  The recovery of
such overpayment may be made by offsetting the amount of any other benefit or
amount payable by the amount of the overpayment under the Plan.



ARTICLE 10   COBRA


10.1
Continuation of Coverage Under COBRA.  Participants shall have all COBRA
continuation rights required by federal law and all conversion rights.  COBRA
continuation coverage shall be continued as provided in this Article 10.



10.2
COBRA Continuation Coverage for Terminated Participants.  A covered Active
Employee Participant may elect COBRA continuation coverage, at his/her own
expense, if his participation under this Plan would terminate as a result of one
of the following Qualifying Events: an Employee's termination of employment or
reduction of hours with an Employer.



10.3
COBRA Continuation Coverage for Dependents.  A Qualified Dependent may elect
COBRA continuation coverage, at his/her own expense, if his/her participation
under this Plan would terminate as a result of a Qualifying Event.



10.4
Period of Continuation Coverage for Covered Participants.  A covered Active
Employee Participant who qualifies for COBRA continuation coverage as a result
of a Participant's termination of employment or reduction in hours of employment
described in Subsection 10.2 may elect COBRA continuation coverage for up to 18
months



 


15

--------------------------------------------------------------------------------


 
measured from the date of the Qualifying Event.


Coverage under this Subsection 10.4 may not continue beyond the:


(1)
date on which the Active Employee Participant's Employer ceases to maintain this
Plan;


(2)
last day of the month for which premium payments have been made with respect to
this Plan, if the individual fails to make premium payments on time, in
accordance with Subsection 10.6;


(3)
date the covered Active Employee Participant becomes entitled to Medicare; or


(4)
date the covered Participant is no longer subject to a pre-existing condition
exclusion under the Participant's other coverage or new employer plan for the
type of coverage available under the COBRA eligible program for which the COBRA
election was made.



10.5
Period of COBRA Continuation Coverage for Dependents.  If a Qualified Dependent
elects COBRA continuation coverage under a COBRA eligible program as a result of
the an Active Employee Participant's termination of employment as described in
Subsection 10.2, continuation coverage may be continued for up to 18 months
measured from the date of the Qualifying Event.  COBRA continuation coverage for
all other Qualifying Events may continue for up to 36 months.



Continuation coverage under this Subsection 10.5 with respect to a COBRA
eligible program may not continue beyond the date:


(1)
on which premium payments have not been made, in accordance with Subsection 10.6
below;


(2)
the Qualified Dependent becomes entitled to Medicare;


(3)
on which the Employer ceases to maintain this Plan; or


(4)
the Qualified Dependent is no longer subject to a pre-existing condition
exclusion under the Participant's other coverage or new employer plan for the
type of coverage available under this Plan.



10.6
Contribution Requirements for COBRA Continuation Coverage.  Covered Participants
and Qualified Dependents who elect COBRA continuation coverage as a result of a
Qualifying Event will be required to pay continuation coverage payments. 
Continuation coverage payments are the payments required for COBRA continuation
coverage that is an amount equal to a reasonable estimate of the cost to this
Plan of providing coverage for all covered Participants at the time of the
Qualifying Event plus a 2% administrative expense.  In the case of a disabled
individual who receives an additional 11-month extended coverage under COBRA,
the Employer may assess up to 150% of the cost for this extended coverage
period.  Such cost shall be determined on an actuarial basis and take into
account such factors as the Secretary of the Treasury may prescribe in
regulations.



 


16

--------------------------------------------------------------------------------



 
Covered Participants and Qualified Dependents must make the continuation
coverage payment prior to the first day of the month in which such coverage will
take effect.  However, a covered Participant or Qualified Dependent has 45 days
from the date of an affirmative election to pay the continuation coverage
payment for the first month's payment and the cost for the period between the
date medical coverage would otherwise have terminated due to the Qualifying
Event and the date the covered Participant and/or Qualified Dependent actually
elects COBRA continuation coverage.


The covered Participant and/or Qualified Dependent shall have a 30-day grace
period to make the continuation coverage payments due thereafter.  Continuation
coverage payments must be postmarked on or before the completion of the 30-day
grace period.  If continuation coverage payments are not made on a timely basis,
COBRA continuation coverage will terminate as of the last day of the month for
which timely premiums were made.  The 30-day grace period shall not apply to the
45-day period for the first month's payment of COBRA premiums as set out in the
section above.


If payment is received that is significantly less than the required continuation
coverage payment, then continuation coverage will terminate as of the last day
of the month for which premiums were paid.  A payment is considered
significantly less than the amount due if it is greater than the lesser of $50
or 10% of the required continuation coverage payment.  Upon receipt of a
continuation coverage payment that is insignificantly less than the required
amount, the Plan Administrator must notify the covered Participant or Qualified
Dependent of the amount of the shortfall and provide them with an additional
30-day grace period from the date of the notice for this payment only.


10.7
Limitation on Participant's Rights to COBRA Continuation Coverage.



(1)
If a Qualified Dependent loses, or will lose medical coverage under this Plan as
a result of divorce, legal separation, entitlement to Medicare, or ceasing to be
a Dependent, such Qualified Dependent is responsible for notifying the Plan
Administrator in writing within 60 days of the Qualifying Event.  Failure to
make timely notification will terminate the Qualified Dependent's rights to
COBRA continuation coverage under this Article.


(2)
A Participant must complete and return the required enrollment materials within
60 days from the later of (a) the date of loss of coverage, or (b) the date the
Plan Administrator sends notice of eligibility for COBRA continuation coverage. 
Failure to enroll for COBRA continuation coverage during this 60-day period will
terminate all rights to COBRA continuation coverage under this Article.  An
affirmative election of COBRA continuation coverage by a Participant or his/her
spouse shall be deemed to be an election for that Participant's Dependent(s) who
would otherwise lose coverage under the Plan.



10.8
Subsequent Qualifying Event.  If a second Qualifying Event occurs during an
18-month extension explained above, coverage may be continued for a maximum of
36 months from the date of the first Qualifying Event.  In the event the
Dependent loses coverage due to a Qualifying Event and after such date the
Participant becomes entitled to Medicare, the Dependent shall have available up
to 36 months of coverage measured from the date of the Qualifying Event that
causes the loss of coverage.  If the Participant



 


17

--------------------------------------------------------------------------------


 
was entitled to Medicare prior to the Qualifying Event, the Dependent shall have
up to 36 months of coverage measured from the date of entitlement to Medicare.


10.9
Extension of COBRA Continuation Period for Disabled Individuals.  The period of
continuation shall be extended to 29 months in total (measured from the date of
the Qualifying Event) in the event the individual is disabled as determined by
the Social Security laws within 60 days of the Qualifying Event.  The individual
must provide evidence to the Plan Administrator of such Social Security
determination prior to the earlier of 60 days after the date of the Social
Security determination, or the expiration of the initial 18 months of COBRA
continuation coverage.  In such event, the Employer may charge the individual up
to 150% of the COBRA cost of the coverage.



ARTICLE 11   PRIVACY OF MEDICAL INFORMATION


11.1
Definitions.  For purposes of this Article 11, the following defined terms shall
have the meaning assigned to such terms in this subsection:


(1) "Business Associate" shall have the meaning assigned to such phrase at 45
C.F.R. § 160.103;


(2) "Health Care Operations" shall have the meaning assigned to such phrase at
45 C.F.R. § 164.501;


(3) "HIPAA" shall mean Parts 160 ("General Administrative Requirements") and 164
("Security and Privacy") of Title 45 of the Code of Federal Regulations as such
parts are amended from time to time;


(4) "Payment" shall have the meaning assigned to such phrase at 45 C.F.R §
160.103;


(5) "Protected Health Information" or "PHI" shall have the meaning assigned to
such phrase at 45 C.F.R. § 160.103; and


(6) "Treatment" shall have the meaning assigned to such phrase at 45 C.F.R. §
164.501.


11.2
Privacy Provisions Relating to Protected Health Information ("PHI").  The Plan
and its Business Associates shall use and disclose PHI to the extent permitted
by, and in accordance with, HIPAA, for purposes of providing benefits under the
Plan and for purposes of administering the plan, including, by way of
illustration and not by way of limitation, for purposes of Treatment, Payment,
and Health Care Operations.


11.3
Disclosure of De-Identified or Summary Health Information.  The HIPAA Plan, or,
with respect to the HIPAA Plan, a health insurance issuer, may disclose summary
health information (as that phrase is defined at 45 C.F.R. § 160.5049a))  to the
Plan Sponsor of the HIPAA Plan (and its affiliates) if such entity requests such
information for the purpose of:



(1) Obtaining premium bids from health plans for providing health
insurance coverage under the HIPAA Plan;
 

 


18

--------------------------------------------------------------------------------




(2) Modifying, amending or terminating the group health benefits
 under the HIPAA Plan.


In addition, the HIPAA Plan or a health insurance insurer with respect to the
HIPAA Plan may disclose to the Plan Sponsor of the HIPAA Plan (or its
affiliates) information on whether an individual is participating in the group
health benefits provided by the HIPAA Plan or is enrolled in, or has ceased
enrollment with health insurance offered by the HIPAA Plan.


11.4
The HIPAA Plan Will Use and Disclose PHI as Required by Law
               or as Permitted by the Authorization of the Participant or
Beneficiary.



Upon submission of an authorization signed by a Participant, beneficiary,
subscriber or personal representative that meets HIPAA requirements, the HIPAA
Plan will disclose PHI.


In addition, PHI will be disclosed to the extent permitted or required by law,
without the submission of an authorization form.


11.5
Disclosure of PHI to the Plan Sponsor.  The HIPAA Plan will disclose information
to the Plan Sponsor only upon certification from the Plan Sponsor that the HIPAA
Plan documents have been amended to incorporate the assurances provided below.



The Plan Sponsor agrees to:



(1)
not use or further disclose PHI other than as permitted or required by the HIPAA
Plan document or as required by law;




(2)
ensure that any affiliates or agents, including a subcontractor, to whom the
Plan Sponsor provides PHI received from the HIPAA Plan, agrees to the same
restrictions and conditions that apply to the Plan Sponsor with respect to such
PHI;




(3)
not use or disclose PHI for employment-related actions and decisions unless
authorized by the individual to whom the PHI relates;




(4)
not use or disclose PHI in connection with any other benefits or employee
benefit plan of the Plan Sponsor or its affiliates unless permitted by the Plan
or authorized by an individual to whom the PHI relates;




(5)
report to the Plan any PHI use or disclosure that is inconsistent with the uses
or disclosures provided for of which it becomes aware;




(6)
make PHI available to an individual in accordance with HIPAA's access rules;




(7)
make PHI available for amendment and incorporate any amendments to PHI in
accordance with HIPAA;

 

(8)
make available the information required to provide an accounting


 


19

--------------------------------------------------------------------------------


 
of disclosures;



(9)
make internal practices, books and records relating to the use and disclosure of
PHI received from the HIPAA Plan available to the Secretary of the United States
Department of Health and Human Resources for purposes of determining the Plan's
compliance with HIPAA; and




(10)
if feasible, return or destroy all PHI received from the HIPAA Plan that the
Plan Sponsor still maintains in any form, and retain no copies of such PHI when
no longer needed for the purpose for which disclosure was made (or if return or
destruction is not feasible, limit further uses and disclosures to those
purposes that make the return or destruction infeasible).



11.6
Separation Between the Plan Sponsor and the HIPAA Plan.  In accordance with
HIPAA, only the following employees and Business Associate personnel shall be
given access to PHI:




(1)
employees of the AT&T Benefits and/or AT&T Executive Compensation organizations
responsible for administering group health plan benefits under the HIPAA Plan,
including those employees whose functions in the regular course of business
include Payment, Health Care Operations or other matters pertaining to the
health care programs under a HIPAA Plan;




(2)
employees who supervise the work of the employees described in (1), above;




(3)
support personnel, including other employees outside of the AT&T Benefits or
AT&T Executive Compensation organizations whose duties require them to rule on
health plan-related appeals or perform functions concerning the HIPAA Plan;




(4)
investigatory personnel to the limited extent that such PHI is necessary to
conduct investigations of possible fraud;




(5)
outside and in-house legal counsel providing counsel to the HIPAA Plan;




(6)
consultants providing advice concerning the administration of the HIPAA Plan;
and




(7)
the employees of Business Associates charged with providing services to the
HIPAA Plan.



The persons identified above shall have access to and use PHI to the extent that
such access and use is necessary for the administration of group health benefits
under a HIPAA Plan.  If these persons do not comply with this Plan document, the
Plan Sponsor shall provide a mechanism for resolving issues of noncompliance,
including disciplinary sanctions.


11.7
Enforcement.

Enforcement of this Article 11 shall be as provided for by HIPAA. In particular,
participants and beneficiaries are not authorized to sue with regard to
purported breaches of this Article
 

 


20

--------------------------------------------------------------------------------


 
11 except as explicitly permitted by HIPAA.




ARTICLE 12        CLAIM AND APPEAL PROCESS


12.1 Claims for Benefits under the Plan. – See Appendix B.


12.2 Claims Related to Basic Eligibility for Coverage under the Plan and Claims
Related to the Article 8 Loyalty Conditions.




(a) Claims.  A person who believes that he or she is being denied a benefit to
which he or she is entitled under this Plan (hereinafter referred to as a
"Claimant") based on a claim for basic eligibility for coverage under the Plan
or a claim related to the Article 8 Loyalty Conditions may file a written
request for such benefit with the Executive Compensation Administration
Department, setting forth his or her claim. The request must be addressed to the
AT&T Executive Compensation Administration Department at its then principal
place of business.
(b)               Claim Decision.  Upon receipt of a claim, the AT&T Executive
Compensation Administration Department shall review the claim and provide the
Claimant with a written notice of its decision within a reasonable period of
time, not to exceed ninety (90) days, after the claim is received. If the AT&T
Executive Compensation Administration Department determines that special
circumstances require an extension of time beyond the initial ninety (90)- day
claim review period, the AT&T Executive Compensation Administration Department
shall notify the Claimant in writing within the initial ninety (90)-day period
and explain the special circumstances that require the extension and state the
date by which the AT&T Executive Compensation Administration Department expects
to render its decision on the claim. If this notice is provided, the AT&T
Executive Compensation Administration Department may take up to an additional
ninety (90) days (for a total of one hundred eighty (180) days after receipt of
the claim) to render its decision on the claim.
If the claim is denied by the AT&T Executive Compensation Administration
Department, in whole or in part, the AT&T Executive Compensation Administration
Department shall provide a written decision using language calculated to be
understood by the Claimant and setting forth:  (i) the specific reason or
reasons for such denial; (ii) specific references to pertinent provisions of
this Plan on which such denial is based; (iii) a description of any additional
material or information necessary for the Claimant to perfect his or her claim
and an explanation of why such material or such information is necessary; (iv) a
description of the Plan's procedures for review of denied claims and the steps
to be taken if the Claimant wishes to submit the claim for review; (v) the time
limits for requesting a review of a denied claim under this section and for
conducting the review under this section ; and (vi)  a statement of the
Claimant's right to bring a civil action under Section 502(a) of ERISA if the
claim is denied following review under this section.
(c)               Request for Review. Within sixty (60) days after the receipt
by the Claimant of the written decision on the claim provided for in this
section, the Claimant may request in writing that the Plan Administrator review
the determination of the AT&T Executive Compensation Administration Department. 
Such request must be addressed to the Plan Administrator at the address provided
in the written decision regarding the claim.  To assist the Claimant in deciding
whether to request a review of a denied claim or in preparing a request for
review of a denied
 

 


21

--------------------------------------------------------------------------------


 
claim, a Claimant shall be provided, upon written request to the Plan
Administrator and free of charge, reasonable access to, and copies of, all
documents, records and other information relevant to the claim.  The Claimant or
his or her duly authorized representative may, but need not, submit a statement
of the issues and comments in writing, as well as other documents, records or
other information relating to the claim for consideration by the Committee.  If
the Claimant does not request a review by the Plan Administrator of the AT&T
Executive Compensation Administration Department's decision within such sixty
(60)-day period, the Claimant shall be barred and estopped from challenging the
determination of the AT&T Executive Compensation Administration Department.
(d)               Review of Decision.  Within sixty (60) days after the Plan
Administrator's receipt of a request for review, the Plan Administrator will
review the decision of the AT&T Executive Compensation Administration
Department.  If the Plan Administrator determines that special circumstances
require an extension of time beyond the initial sixty (60)-day review period,
the Plan Administrator shall notify the Claimant in writing within the initial
sixty (60)-day period and explain the special circumstances that require the
extension and state the date by which the Plan Administrator expects to render
its decision on the review of the claim.  If this notice is provided, the Plan
Administrator may take up to an additional sixty (60) days (for a total of one
hundred twenty (120) days after receipt of the request for review) to render its
decision on the review of the claim.
During its review of the claim, the Plan Administrator shall:
(1)          Take into account all comments, documents, records, and other
information submitted by the Claimant relating to the claim, without regard to
whether such information was submitted or considered in the initial review of
the claim conducted pursuant to this section;
(2)          Follow reasonable procedures to verify that its benefit
determination is made in accordance with the applicable Plan documents; and
(3)          Follow reasonable procedures to ensure that the applicable Plan
provisions are applied to the Participant to whom the claim relates in a manner
consistent with how such provisions have been applied to other
similarly-situated Participants.
After considering all materials presented by the Claimant, the Plan
Administrator will render a decision, written in a manner designed to be
understood by the Claimant.  If the Plan Administrator denies the claim on
review, the written decision will include (i) the specific reasons for the
decision; (ii) specific references to the pertinent provisions of this Plan on
which the decision is based; (iii) a statement that the Claimant is entitled to
receive, upon request to the Plan Administrator and free of charge, reasonable
access to, and copies of, all documents, records, and other information relevant
to the claim; and (iv) a statement of the Claimant's right to bring a civil
action under Section 502(a) of ERISA.
In any case, a Participant or Beneficiary may have further rights under ERISA.
The Plan provisions require that Participants or Beneficiary pursue all claim
and appeal rights described in this section before they seek any other legal
recourse regarding claims for benefits.
 
 


22

--------------------------------------------------------------------------------



Appendix A


AT&T Health Plan


2018 Monthly Contributions, Annual Deductible, Coinsurance Percentages and
Annual Out-of-Pocket Maximum


Active Participants
Monthly Contributions
Individual - $152
Individual + Spouse - $187
Individual + 1 or More Children - $152
Individual + Spouse + 1 or More Children - $361
Annual Deductible
Individual - $1,600
Individual + 1 or More - $3,200
Coinsurance Percentage
10% after the Annual Deductible is met.  Coinsurance applies until the Annual
Out-of-Pocket Maximum is reached.
Annual Out-of-Pocket Maximum
Individual - $5,500
Individual + 1 or More - $11,000 (individual amount of $5,500)



Retired Participants – Monthly Contributions
Retired Prior to August 31, 1992 and Surviving Spouses
Individual - $203
Individual + Spouse - $203
Individual + 2 or More - $203
Retired on or after September 1, 1992 and Surviving Spouses
 
Note:  The Plan Administrator shall maintain records governing whether a Retired
Participant is in Class A, B, C or D.
 
Class A
Individual - $556
Individual + Spouse - $908
Individual + 1 or More Children - $556
Individual + Spouse + 1 or More Children - $782
Class B
Individual - $680
Individual + Spouse - $1,110
Individual + 1 or More Children - $680
Individual + Spouse + 1 or More Children - $958
Class C
Individual - $859
Individual + Spouse - $1,387
Individual + 1 or More Children - $859
Individual + Spouse + 1 or More Children - $1,209
Class D
Individual - $1,046
Individual + Spouse - $2,076
Individual + 1 or More Children - $1,046
Individual + Spouse + 1 or More Children - $1,770



COBRA Continuation Coverage – Monthly Contributions
Active COBRA
Individual - $1,793
Individual + Spouse - $3,674
Individual + 1 or More Children - $2,959
Individual + Spouse + 1 or More Children - $5,089
Retired Prior to August 31, 1992 and Surviving Spouses COBRA
Individual - $1,550
Individual + 1 - $3,176
Individual + 2 or More - $3,333
Retired on or after September 1, 1992 and Surviving Spouses COBRA
Individual - $1,501
Individual + Spouse - $3,186
Individual + 1 or More Children - $2,446
Individual + Spouse + 1 or More Children - $4,400







24

--------------------------------------------------------------------------------


 
Appendix B


Claims Procedure Applicable to Claims for Benefits under the Plan


Claim for Benefits Procedures
You, your covered dependents or a duly authorized person has the right under
ERISA and the Plan to file a written claim for benefits under the Plan. The
following describes the procedures used by the Plan to process claims for
benefits, along with your rights and responsibilities. These procedures were
designed to comply with the rules of the Department of Labor (DOL) concerning
claims for Benefits. It is important that you follow these procedures to make
sure that you receive full benefits under the Plan.
The Plan is an ERISA plan, and you may file suit in federal court if you are
denied benefits you believe are due you under the Plan. However, you must
complete the full claims and appeal process offered under the Plan before filing
a lawsuit.
Filing a Claim for Benefits
When filing a claim for benefits, you should file the claim with the Claims
Administrator.  The Claims Administrator is the third party to whom claims and
appeal responsibility has been delegated as permitted under Section 9.1 of the
Plan.
The following are not considered claims for benefits under the Plan:
·
A claim related to basic eligibility for coverage under the Plan (See Section
12.2 of the Plan).

·
A claim related to the Loyalty Conditions contained in Article 8 of the Plan
(See Section 12.2 of the Plan).

Claim Filing Limits
A request for payment of benefits must be submitted within one year after the
date of service or the date the prescription was provided.
Required Information
When you request payment of benefits from the Plan, you must provide certain
information as requested by the Claims Administrator.
Benefit Determinations
Post-Service Claims
Post-service claims are those claims that are filed for payment of benefits
after medical care has been received. If your post-service claim is denied, you
will receive a written notice from the Claims Administrator within 30 days of
receipt of the claim, as long as all needed information identified above and any
other information that the Claims Administrator may request in connection with
services rendered to you was provided with the claim. The Claims Administrator
will notify you within this 30-day period if additional information is needed to
process the Claim and may request a one-time extension not longer than 15 days
and pend your Claim until all information is received.
Once notified of the extension, you then have 45 days to provide this
information. If all of the needed information is received within the 45-day time
frame and the claim is denied, the claims Administrator will notify you of the
denial within 15 days after the information is received. If you don't provide
the needed information within the 45-day period, your claim will be denied.
A denial notice will explain the reason for denial, refer to the part of the
Plan on which the denial is based, and provide the claim appeal procedures.
Pre-Service Claims
Pre-service claims are those claims that require notification or approval prior
to receiving medical care or require notification within a specified time period
after service begins as required under the Plan provisions. If your claim is a
pre-service claim and is submitted properly with all needed information, you
will receive written notice of the claim decision from the Claims Administrator
within 15 days of receipt of the claim. If you file a pre-service claim
improperly, the Claims Administrator will notify you of the improper filing and
how to correct it within five days after the pre-service claim is received. If
additional information is needed to process the

 


25

--------------------------------------------------------------------------------


 
pre-service claim, the Claims Administrator will notify you of the information
needed within 15 days after the claim was received and may request a one-time
extension not longer than 15 days and pend your claim until all information is
received. Once notified of the extension, you then have 45 days to provide this
information. If all of the needed information is received within the 45-day time
frame, the Claims Administrator will notify you of the determination within 15
days after the information is received. If you don't provide the needed
information within the 45-day period, your claim will be denied. A denial notice
will explain the reason for denial, refer to the part of the Plan on which the
denial is based, and provide the claim appeal procedures.
Urgent Care Claims That Require Immediate Action
Urgent care claims are those claims that require notification or approval prior
to receiving medical care in which a delay in treatment could seriously
jeopardize your life or health or the ability to regain maximum function or, in
the opinion of a physician with knowledge of your medical condition, could cause
severe pain. In these situations:
·
You will receive notice of the benefit determination in writing or
electronically within 72 hours after the Claims Administrator receives all
necessary information, taking into account the seriousness of your condition.

·
Notice of denial may be oral with a written or electronic confirmation to follow
within three days.

If you filed an urgent claim improperly, the Claims Administrator will notify
you of the improper filing and how to correct it within 24 hours after the
urgent claim was received. If additional information is needed to process the
claim, the Claims Administrator will notify you of the information needed within
24 hours after the claim was received. You then have 48 hours to provide the
requested information.
You will be notified of a determination no later than 48 hours after either:
·
The Claims Administrator's receipt of the requested information.

·
The end of the 48-hour period within which you were to provide the additional
information, if the information is not received within that time.

A denial notice will explain the reason for denial, refer to the part of the
Plan on which the denial is based, and provide the claim appeal procedures.
Concurrent Care Claims
If an ongoing course of treatment was previously approved for a specific period
of time or number of treatments, and your request to extend the treatment is an
urgent care claim as defined above, your request will be decided within 24
hours, provided your request is made at least 24 hours prior to the end of the
approved treatment. The Claims Administrator will make a determination on your
request for the extended treatment within 24 hours from receipt of your request.
If your request for extended treatment is not made at least 24 hours prior to
the end of the approved treatment, the request will be treated as an urgent care
claim and decided according to the time frames described above. If an ongoing
course of treatment was previously approved for a specific period of time or
number of treatments, and you request to extend treatment in a non-urgent
circumstance, your request will be considered a new claim and decided according
to post-service or pre-service timeframes, whichever applies.
How to Appeal a Claim Decision
If you disagree with a pre-service or post-service claim determination after
following the above steps, you can contact the applicable Claims Administrator
in writing to formally request an appeal. Your first appeal request must be
submitted to the Claims Administrator within 180 days after you receive the
Claim denial.
Appeal Process
A qualified individual who was not involved in the decision being appealed will
be appointed to decide the appeal. The Claims Administrator may consult with, or
seek the participation of, medical experts as part of the appeal resolution
process. You must consent to this referral and the sharing of pertinent medical
claim information. Upon written request and free of charge you have the right to
reasonable access to and copies of all documents, records and other information
relevant to your claim for benefits.
 

 


26

--------------------------------------------------------------------------------


 
Appeals Determinations
Pre-Service and Post-Service Claim Appeals
You will be provided written or electronic notification of the decision on your
appeal as follows:
·
For appeals of pre-service claims, the first-level appeal will be conducted and
you will be notified by the Claims Administrator of the decision within 15 days
from receipt of a request for appeal of a denied Claim. The second-level appeal
will be conducted and you will be notified by the Claims Administrator of the
decision within 15 days from receipt of a request for review of the first-level
appeal decision.

·
For appeals of post-service claims, the first-level appeal will be conducted and
you will be notified by the Claims Administrator of the decision within 30 days
from receipt of a request for appeal of a denied claim. The second-level appeal
will be conducted and you will be notified by the Claims Administrator of the
decision within 30 days from receipt of a request for review of the first-level
appeal decision.

·
For procedures associated with urgent Claims, refer to the following "Urgent
Claim Appeals That Require Immediate Action" section.

·
If you are not satisfied with the first-level appeal decision of the Claims
Administrator, you have the right to request a second-level appeal from the
Claims Administrator. Your second level appeal request must be submitted to the
Claims Administrator in writing within 60 days from receipt of the first-level
appeal decision.

·
For pre-service and post-service claim appeals, the Plan Administrator has
delegated to the Claims Administrator the exclusive right to interpret and
administer the provisions of the Plan. The Claims Administrator's decisions are
conclusive and binding.

Please note that the Claims Administrator's decision is based only on whether or
not benefits are available under the Plan for the proposed treatment or
procedure. The determination as to whether the pending health service is
necessary or appropriate is between you and your physician.
Urgent Claim Appeals That Require Immediate Action
Your appeal may require immediate action if a delay in treatment could
significantly increase the risk to your health or the ability to regain maximum
function or cause severe pain.
In these urgent situations, the appeal does not need to be submitted in writing.
You or your physician should call the Claims Administrator as soon as possible.
The Claims Administrator will provide you with a written or electronic
determination within 72 hours following receipt by the Claims Administrator of
your request for review of the determination taking into account the seriousness
of your condition.
For urgent claim appeals, the Plan Administrator has delegated to the applicable
Claims Administrator the exclusive right to interpret and administer the
provisions of the Plan. The Claims Administrator's decisions are conclusive and
binding.
In any case, a Participant or Beneficiary may have further rights under ERISA.
The Plan provisions require that Participants or Beneficiary pursue and exhaust
all claim and appeal rights described in this section before they seek any other
legal recourse regarding claims for benefits.
 

 


27

--------------------------------------------------------------------------------




APPENDIX C
DISCLOSURE OF GRANDFATHERED STATUS
MODEL NOTICE


AT&T, as plan sponsor, believes this Plan is a "grandfathered health plan" under
the Patient Protection and Affordable Care Act (the "Affordable Care Act").  As
permitted by the Affordable Care Act, a grandfathered health plan can preserve
certain basic health coverage that was already in effect when that law was
enacted.  Being a grandfathered health plan means that the plan may not include
certain consumer protections of the Affordable Care Act that apply to other
plans, for example, the requirement for the provision of preventive health
services without any cost sharing.  However, grandfathered health plans must
comply with certain other consumer protections of the Affordable Care Act, for
example, the elimination of lifetime limits on benefits.
Questions regarding which protections apply and which protections do not apply
to a grandfathered health plan and what might cause a plan to change from
grandfathered health plan status can be directed to the plan administrator at
P.O. Box 30558, Salt Lake City, Utah  84130-0558.  You may also contact the
Employee Benefits Security Administration, U.S. Department of labor at
1-866-444-3272 or www.dol.gov/ebsa/healthreform.  This website has a table
summarizing which protections do and do not apply to grandfathered health plans.
 



28